Citation Nr: 1036170	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
wound or injury to the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran had recognized guerrilla service from June 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Manila, Philippines, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2006, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is of 
record.

In a March 2008 decision, the Board denied the Veteran's petition 
to reopen his previously denied claim, and he appealed the 
decision to the U.S. Court of Appeals For Veterans Claims 
(Court).  In a September 2009 Memorandum Decision, the Court set 
aside the March 2008 Board decision, and remanded the case to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he suffered a wound or injury to the 
left leg in July 1943, and that such injury occurred during a 
period of guerrilla service that qualifies him for service 
connection benefits.  

In its September 2009 Memorandum Decision, the Court stated that 
some of the documentation submitted by the Veteran supported his 
contention that he had served with the Philippine Army prior to 
the time period that previously had been verified by official 
sources, but that the record did not reflect that this newly 
submitted documentation was forwarded to the appropriate military 
service department.  The Court determined that the failure to 
forward this documentation for service department verification 
was a duty-to-assist violation, pursuant to 38 C.F.R. § 3.203(c).  
See also Capellan v. Peake, 539 F.3d 1373, 1370 (Fed. Cir. 2008).

Consistent with the Court's decision, this case must be remanded 
for such newly submitted documentation to be forwarded to the 
appropriate military service department, to determine whether the 
Veteran has recognized guerrilla service prior to June 1944.  
Such newly submitted documentation includes the following: (1) a 
service record authenticated by a Philippine records officer, 
reflecting that the Veteran served as a guerrilla in the 
Philippine Army from August 1942 to November 1946; (2) a December 
2003 certification from the General Headquarters, Armed Forces of 
the Philippines, Office of the Adjutant General, reflecting that 
the Veteran had recognized guerrilla service from August 1942 to 
March 1946; (3) a Philippine Army enlistment record, dated in 
March 1946, which indicates that the Veteran served in the Army 
of the Philippines from August 1942 until March 1946; (4) an 
undated declaration from a fellow service member stating that the 
Veteran was an enlisted man in May 1946 and was discharged from 
the service in April 1949; (5) a January 2005 Certification from 
Tarlac Provincial Hospital, which reflects that the Veteran was 
hospitalized from July 1943 to August 1943 for a "thru and 
thru" puncture wound to the left leg; (6) two affidavits, dated 
in December 2004, from individuals claiming to have served with 
the Veteran in recognized guerilla service from August 1942, and 
recalling his 1943 left leg wound and hospitalization; and (7) a 
May 2005 certification from the Veterans Memorial Medical Center, 
reflecting that the Veteran was treated for post-traumatic 
neuralgia in May 2005.



Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO or the AMC should to attempt to 
verify any recognized guerrilla service by the 
Veteran prior to June 1944.  Specifically, the 
RO should forward to the appropriate military 
service department all newly submitted 
documents supporting the Veteran's contention 
that he was injured during a period of 
recognized guerrilla service, including those 
listed in the body of this REMAND.  Any 
response from such service department should be 
documented and associated with the claims file.

2.  Then, the RO or the AMC should readjudicate 
the issues on appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of the 
Case should be issued to the Veteran and his 
representative.  The requisite period of time 
for a response should be afforded.  Thereafter, 
the case should be returned to the Board for 
further appellate action, if otherwise in 
order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



